PER CURIAM.
The difficulty of believing that this tug went so near the New Jersey shore as to strike a well-known reef is great, but no greater than similar difficulties resolved in favor of a libelant by Brown, J., in The Ellen McGovern (D. C.) 27 Fed. 868. But no question of law was or is involved, and where, as here, the findings below are based on evidence given by witnesses seen and heard by the trial judge, we are not disposed to disturb his finding. The F. B. Squire, 248 Fed. 470, 160 C. C. A. 479.